DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention:
Claim 1, lines 4-5, requires that the rolls do not intermesh. However, there is no mention of meshing or intermeshing in the original disclosure and therefore no support for such a limitation. The limitation therefore comprises new subject matter. 
Claim 1, lines 18-21, requires that the distance between the axes of the rolls be greater than the radius of both of the rolls, where the radius is defined as the distance between the corresponding axis of rotation. However, there is no discussion of any relationship between the radius of the rolls and the distance between their axes in the original disclosure. The limitation therefore comprises new subject matter. 
Claim 1, lines 21-23, requires that the teeth on the opposing rolls be maintained at a discrete distance from each other to define a gap extending consistently along the opposing rolls. However, there is no discussion of the gap being consistent along the opposing rolls in the original disclosure. The limitation therefore comprises new subject matter. 

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention:
Claim 10, lines 19-21, requires that the teeth on the opposing rolls be maintained at a discrete distance extending consistently from each other to define a gap of separation. There is no discussion in the original disclosure for the teeth being maintained at a discreet and consistent distance from each other. The limitation therefore comprises new subject matter. 
Claim 10, lines 22-24, requires that the teeth of the opposing rolls do not intermesh. There is no support for this limitation in the original disclosure. The limitation therefore comprises new subject matter. 
Response to Arguments
The applicant argues that there is support for the subject matter currently rejected as new matter under 32 U.S.C. 112(a). However, the passages of the original disclosure to which the applicant relies upon for support do not disclose the new subject matter as argued by applicant. 
	Specifically, the applicant argues that paragraph [0004], lines 1-5 and paragraph [0033], lines 9-12 provide support for the limitations rejected as new matter above. As seen below however there is no mention of intermeshing, the distance of axes or roll radii or the rolls being maintained a discrete distance to obtain a consistent gap:
	Paragraph [0004], lines 1-5 of applicant’s Specification:
	“Forage harvesters can also utilize a pair of counter rotating processing rolls which rotate about parallel axes and define a gap therebetween. The crop material can pass through this gap after being chopped into small pieces by the rotating cutterhead to crack the kernels of corn that may be in the flow of crop material exiting the cutterhead.”
	Paragraph [0033], lines 9-12 of applicant’s Specification:	 
	“The rapidly rotating cutterhead 15 rotating within a housing 17 propels the severed crop material pieces to the corn processing roll assembly 20 having a pair of corn processing rolls 22 separated by a gap through which the propelled comminuted crop material pieces pass.” 
	Thus, it can be seen that these passages are very broad descriptions of prior art corn processing rolls in conventional forage harvesters and do not to mention the very specific limitations currently rejected under 35 U.S.C. 112(a) as new subject matter, namely, (1) that the teeth do not intermesh, (2) that the distance between the axes of the rolls is greater than the radii 
	Just because something was previously known, does not mean that it supports or is incorporated into related inventions after the fact. 
	Also, with respect to item (3), it should be noted that it is unclear, given the structural nature of the corn processing roll of the elected embodiment of Fig. 5, that the corn processing roll is even capable of being placed a discrete distance from a second roll such that a consistent gap is maintained between them during rotation. 
	The declaration under 37 CFR 1.132 filed 11/09/2021 is insufficient to overcome the rejection of claims 1 and 10 based upon 35 U.S.C. 112(a) as set forth in this Office action because:  Applicant has failed to provide any evidence and associated allegations of fact (nexus to the claim limitations required) supporting any argument of criticality or unexpected results, commercial success, long-felt but unsolved needs, failure of others, skepticism of experts, etc. Without such evidence, applicant's arguments merely amount to a matter of opinion which is not given weight enough to overcome the new matter rejections of claims 1 and 10. Additionally, see the response above which points out that the prior art and known corn processing rolls and forage harvester do not actually support the specific rejected limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        February 7, 2022